ACCEPTED
                                                                                    06-15-00053-CR
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                               8/26/2015 5:52:01 PM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK

                       IN THE COURT OF APPEALS
                          Sixth Appellate District
                               State of Texas                      FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
MIKEL HALL,                                                 8/27/2015 8:17:00 AM
                  Appellant                                     DEBBIE AUTREY
                                                                    Clerk
v.                                              NO. 06-15-00053-CR
                                                Trial Court #2013-F-00107
STATE OF TEXAS,
             Appellee


                    MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Mikel Hall, Appellant, by and through his below named

Attorney and pursuant to Texas Rules of Appellate Procedure, hereby requests

an extension of the time period for the filing of the Appellant’s Brief and in

support of same would show the Court as follows:

                                      I.

A.    This case is pending from the 5th Judicial District Court of Cass County,

      Texas. The date of the Judgment is March 11, 2015, with sentence being

      imposed by the trial court on March 11, 2015.

B.    The case was styled, “State of Texas v. Mikel Hall, Cause No.

      2013F00107, Count I and Count II.

                                      1
C.   Appellant was convicted of the offense of Indecency with Child and

     Sexual Assault of child.

D.   Punishment was assessed by the jury at 15 years in the Institutional

     Division of the Texas Department of Criminal Justice.

E.   The Appellant’s Brief is due to be filed August 26, 2015.

F.   Appellant requests an extension of the filing of Appellant’s Brief of

     fifteen days, making the Appellant’s Brief due on September 10, 2015.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court however, due to counsel’s preparation

     and attendance for the criminal pre-trial docket in the Circuit Court in

     Ashdown, Arkansas on August 4, 2015, and August 11, 2015, hearings in

     District Court in Little River County, Arkansas on August 12 and August

     19, a contested protective order hearing in the County Court at Law of

     Cass County, Texas on August 14, 2015 and family law hearings in

     District Court in Bowie County, Texas on August 24, 2015, Appellant’s

     counsel has had insufficient time to complete Appellant’s brief.

H.   There have been no previous requests for extensions in this cause.

I.   Counsel for Appellant has contacted the Assistant Criminal District

     Attorney for Cass County, Texas, who is assigned to this matter and she



                                     2
      has no objection to the request of the Appellant.

                                      II.

      Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.

                                   PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.

                                    Respectfully submitted,


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith
                                    TBN: 18532200
                                    al@alwinsmith.com
                                    602 Pine Street
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax

                        CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File Appellant’s Brief has been forwarded to
Ms. Courtney Holland, 604 North Highway 8, Linden, Texas 75563, on this
the 24th day of August 2015.


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith



                                       3